The facts are sufficiently stated in the opinion of the Court by Mr.Chief Justice Clark.
Both sides appealed. The plaintiff offered Grant No. 3050. This grant was duly sealed with the great seal of the State with *Page 46 
a plat of the land attached, and is signed "W. W. Holden, Governor," and on the opposite side of the sheet are the words, "Secretary's Office, 3 February, 1869. H. J. Menninger, Secretary of State," which bears the same date as the grant.
The judge rejected the deed on the ground that it was not "countersigned." In this there was error. There is no decision in the courts of this State, or in any other that we have been able to find, which authorizes this ruling. The word "countersign" comes from the French"contresigne," and the Latin "contra signum." Webster's International Dictionary gives this derivation and says the meaning of the verb "countersign" is to "sign on the opposite side," and it has, secondarily, the meaning "to sign in addition to the signature of another." Worcester's, the Century, and Clarkson's Standard Dictionaries all give exactly the same meaning. The Century further says that it means "to superadd a signature." All four dictionaries give the meaning of the noun as follows: "The signature of a secretary or other officer to a (56)  writing, or writings, signed by the principal or superior to attest its authenticity." Words and Phrases gives the same definition.
It is well settled in this State that when a signature is essential to the validity of an instrument it is not necessary that the signature appear at the end, unless the statute uses the word "subscribe." Devereux v.McMahon, 108 N.C. 134. This has always been ruled in this State in regard to wills, as to which the signature may appear anywhere. If this is true of a "signature," it must also be true of the word "countersign." It has been often held that the place of signing is a matter of taste. Adams v. Field,21 Vt. 264; Attorney-General v. Clark, 26 R. I., 474; 9 A.  E. Enc., 143; 36 Cyc., 441.
The Constitution, Art. III, sec. 16, provides that there shall be a great seal of the State, and adds: "All grants and commissions shall be sealed with `the Great Seal of the State,' signed by the Governor, and countersigned by the Secretary of State." But there is nothing in this or in any statute which changes the original meaning of the word, which is to "sign on the opposite side" of the sheet, or its derivative meaning which is to superadd another signature as "additional evidence of authenticity." Mr. Menninger, the then Secretary of State, evidently construed the word in its historical sense, to sign on the opposite side of the sheet. He did this, not at random, but officially, because the words used are "Secretary's Office, 3 February, 1869. H. J. Menninger, Secretary of State." He also came within the derivative meaning as set out in all the dictionaries, because he thus superadded his signature as proof of the authenticity of the paper. Originally, a grant or order was signed by the King and authenticated by the great seal merely, but subsequently, *Page 47 
especially after the advent of responsible government, "countersigning" by a minister was required, and this was usually done on "the other side of the sheet," as the word signifies.
The original grant is filed in the record. There is no question made by any one but that it is genuine. This is shown by the great seal of State. When that appears, the signatures of the Governor and Secretary of State on an instrument, thus issued from the Secretary's (57) office, are presumed to be genuine. They are protected by the statute against forgery and by the presumption of genuineness of the signatures upon an official document thus issued. The register of deeds of the county acts upon such instrument, without any probate, and records it, as was done in this case. A reference to the office of the Secretary of State shows that this grant was duly entered, and that the grant was issued in payment of the sum therein recited. An instrument, unquestionably genuine and authenticated, and issued in consideration of the money duly received by the State therefor, should not be set aside upon any controversy as to where a signature should be placed. The presumption is that the official act of the Secretary was correct, when acting on his own judgment he placed the signature on the opposite side of the sheet and when there is no statute, or decision, requiring it to be placed elsewhere.
The defendant contends that the word "countersign" means to sign on the opposite side of the same page. But there is no statute or decision which provides this, and the place where the defendant says the Secretary should sign is not on the opposite side of the page, but in immediate juxtaposition to the Governor's signature. It is true that there does appear printed at that place the words "By command" and a blank space followed by the words "Secretary of State," but there is no statute requiring this, and all that we know is that the words were put there by the printer. The Secretary of State himself construed the meaning of the word "countersign" to be "to sign on the opposite side" of the sheet, and wrote his name with more formality, "Secretary's office, 3 February, 1869. H. J. Menninger, Secretary of State." There is no authority anywhere for the use of the words "By command."
The grant being undeniably genuine, and duly issued upon payment of the consideration, authenticated by the great seal, signed by the Governor and by the Secretary of State, both officially, we cannot hold that it was not "countersigned" because the place where the Secretary added his signature with the title of his office was not at the particular spot on the grant which the defendant contends for. The essential thing is the additional signature, not its location, with the evidence of the intent to authenticate, which is here shown by (58) *Page 48 
the use of the words which show not only that the grant was signed by "the Secretary of State," but in his office.
The defendant offered Grant 3083. The plaintiff objected to this grant because the grant as recorded in Macon County shows that the only indication of countersigning is as follows: "By command. H. J. Menninger, Secretary of State, per T. J. Menninger, Chief Clerk." In Beam v. Jennings,96 N.C. 82, this very point was presented, and the Court held that the statute did not authorize the countersigning of a grant to be done by a deputy or clerk, and therefore that such grant was void. The Legislature of 1905, ch. 512, accepted that view and validated all grants thus defectively authenticated, adding "that nothing herein shall interfere with vested rights." Therefore, as to the plaintiff, this grant 3083 was void and should have been rejected.
It is true that Revisal, 1596, provides that "All abstracts of grants which may be filed in the office of Secretary of State, certified by him as true copies, shall be as good evidence in any court as the original." The defendant, instead of the original, offered an abstract which did not contain the defective countersigning by the chief clerk. The statute does not make the abstract any better evidence than the registration of the original (Revisal, 1598), and the inherent probability is that the words "per T. J. Menninger, Chief Clerk," were copied by the register of deeds in Macon County from the grant as actually issued. It is not probable that it would have ever occurred to him, out of his own head, to transcribe those words if not in the grant. Whereas, the abstract might have been made in the Secretary of State's office with the careless omission of those words. As the abstract is no better evidence under the statute than the record in Macon County, the case should go back, that the jury may find which is the better evidence. The plaintiff may serve notice on the defendant to produce the original grant, and if found, of course it will settle the controversy, as that is the best evidence.
On account of these errors, there must be a new trial, and it is unnecessary to consider the other exceptions in the record.
In defendant's appeal, affirmed.
(59)  In plaintiff's appeal, new trial.